COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


FOOD LION, INC.
AND
ALEXSIS RISK MANAGEMENT

v.   Record No. 1265-95-2                        MEMORANDUM OPINION *
                                                     PER CURIAM
THOMAS E. STRETCHER                               NOVEMBER 14, 1995


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Cathie W. Howard; Williams & Pierce, on brief),
            for appellants.

            (Zenobia J. Peoples, on brief), for appellee.



     Food Lion, Inc. and its insurer (hereinafter collectively

referred to as "employer") contend the Workers' Compensation

Commission erred in finding that Thomas Stretcher ("claimant")

proved that he sustained an injury by accident arising out of and

in the course of his employment on July 1, 1994.      Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.    Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       This

Court will uphold the commission's factual findings if supported

by credible evidence.     James v. Capitol Steel Constr. Co., 8 Va.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
App. 512, 515, 382 S.E.2d 788, 788 (1990).   "In determining

whether credible evidence exists, the appellate court does not

retry the facts, reweigh the preponderance of the evidence, or

make its own determination of the credibility of the witnesses."

 Wagner Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d
32, 35 (1991).

     Claimant testified that, on July 1, 1994, in the course of

his employment as an order selector at employer's distribution

center, he injured his back.   In describing the accident,

claimant stated that he was "selecting" on aisle 16 when he went

into aisle 16(2), slot 32, to retrieve two cases of soft drinks.

As he did this, he stepped on a pallet on the floor.   The pallet

broke, and he almost fell as he held the two cases of soft

drinks.
     Claimant stated that he tried to tell Alan Carmichael, lead

shipping supervisor, that he hurt his back on aisle 16(2).

Carmichael responded by telling claimant that there was nothing

wrong with him.   While claimant continued to pull orders, he

complained several more times to Carmichael about his back.

Claimant was out of work for five days following the incident.

He called in each day and told Keith Johnson, the lead person on

grocery shipping, that he had hurt his back at work.   Carmichael

and Johnson denied that claimant reported the accident to them

when it happened or during the following five days.

     Michael Mauger, a grocery shipping supervisor, testified



                                 2
that claimant did not report the July 1, 1994 injury to him until

July 15, 1994.   Mauger denied that claimant told him about

falling through a pallet.   He asserted that claimant told him

only that he hurt his back pulling on aisle 16(0).   Claimant was

not sure whether he told Mauger of the pallet incident before

July 15, 1994.

     Christopher Brown, claimant's former coworker, testified

that claimant told him on the night of June 30-July 1 that he had

hurt his back in aisle 16(2) when he stepped on a pallet.

Sterling Royal, another coworker, testified that claimant told

him on the night of June 30-July 1, that he had hurt his back.

On that same night, Royal also heard claimant tell Carmichael

that he had hurt his back in aisle 16(2).
     Robin Wood, a shipping clerk, recalled that claimant told

her "he was hurt or hurting" on the night of the alleged

accident.   However, she thought he was joking and she told him to

go back to work.

     Claimant was examined at the John Randolph Hospital

emergency room on July 20, 1994 for back and leg pain, with

increasing leg, knee, and right groin pain after standing.    The

emergency room report contains an accident date of July 14, 1994,

but does not reflect the pallet incident described by claimant.

     On July 21, 1994, Dr. David Compton recorded a history of an

accident consistent with claimant's testimony.   An MRI revealed

that claimant had sustained a herniated disc at the L5-S1 level.




                                 3
     On August 3, 1994, Dr. Michael Kyles, an orthopedist,

examined claimant on a referral from Dr. Compton.   He noted an

episode of "torsional force" at work on June 30, 1994.

     Based upon this record, the commission found that claimant

met his burden of proving an injury by accident arising out of

and in the course of his employment.   In so ruling, the

commission found as follows:
               After careful Review of the entire
          record, we agree with what is essentially a
          credibility finding by the Deputy
          Commissioner. The record supports the Deputy
          Commissioner's decision. The testimony
          established that pallets were in aisle 16
          (2), and that the claimant reported his back
          was hurting to several people. Robin Wood's
          testimony supported the claimant [sic]
          assertion that his complaints were not taken
          seriously the night of June 30-July 1.
          Moreover, while the emergency room report
          contains no history of injury, Dr. Compton
          and Dr. Kyles subsequently reported a history
          corroborative of the claimant's testimony.
          The medical evidence taken as a whole
          supports the finding that claimant sustained
          a herniated disc as a result of the incident
          involving the pallet.

     The full commission, after reviewing the witnesses'

testimony and the medical evidence, found, as did the deputy

commissioner, that its decision hinged on a credibility

determination.   As fact finder, the commission resolved any

inconsistencies between claimant's testimony and that of his

supervisors in favor of claimant.    Claimant's testimony, which

was corroborated by coworkers Brown and Royal, and the medical

records, which reflect a history of back pain following the




                                 4
pallet incident, provide ample credible evidence to support the

commission's finding.   Thus, we are bound by it's finding on

appeal.



     For these reasons, we affirm the commission's decision.

                                     Affirmed.




                                 5